Title: From Thomas Jefferson to Moses Coates, 10 March 1804
From: Jefferson, Thomas
To: Coates, Moses


               
                  Sir 
                  Washington Mar. 10. 04.
               
               I recieved last night your favor of the 3d. and am glad that a workman has been with you to enable himself to build a sawmill for me on the model of yours. he is employed by a person who is to rent the mill of me. I have no doubt of the excellence of the plan. I have not yet seen your paring machine but will call at the patent office for that purpose. should I like it, where nearest could I get one and what the price? you wish the public to purchase the right to the invention. the state governments alone can do that. Congress is not authorised by the Constitution to apply any money to an object of that kind. as your inventions go directly to objects of utility rather than of curiosity I wish you success in them, and tender you my salutations.
               
                  Th: Jefferson 
               
            